Case 2:16-cv-08033-AB-FFM Document 311-1 Filed 12/28/18 Page 1 of 3 Page ID #:9340




                             EXHIBIT A
              Case: 18-1724 Document
Case 2:16-cv-08033-AB-FFM     Document: 22 Filed
                                     311-1  Page:  1 Filed:
                                                 12/28/18   04/25/2018
                                                          Page 2 of 3 Page ID #:9341




                         NOTE: This order is nonprecedential.


                 United States Court of Appeals
                     for the Federal Circuit
                               ______________________

                    DODOCASE VR, INC., fka Dodocase, Inc.,
                             Plaintiff-Appellee

                                          v.

                   MERCHSOURCE, LLC, dba Sharper Image,
                           Defendant-Appellant

               THREESIXTY BRANDS GROUP, LLC, dba Sharper
                                  Image,
                                Defendant
                          ______________________

                                     2018-1724
                               ______________________

                  Appeal from the United States District Court for the
               Northern District of California in No. 3:17-cv-07088-EDL,
               Magistrate Judge Elizabeth D. Laporte.
                                ______________________

                                   ON MOTION
                               ______________________

                    Before DYK, MOORE, and REYNA, Circuit Judges.
               DYK, Circuit Judge.
                                      ORDER
              Case: 18-1724 Document
Case 2:16-cv-08033-AB-FFM     Document: 22 Filed
                                     311-1  Page:  2 Filed:
                                                 12/28/18   04/25/2018
                                                          Page 3 of 3 Page ID #:9342



               2                     DODOCASE VR, INC.   v. MERCHSOURCE, LLC



                   MerchSource, LLC has appealed from an order of the
               United States District Court for the Northern District of
               California directing MerchSource to, inter alia, withdraw
               its inter partes and post grant review petitions from
               consideration by the Patent Trial and Appeal Board.
               MerchSource now moves to stay that order pending
               appeal.    DODOCASE VR, Inc. opposes the motion.
               MerchSource replies. DODOCASE separately moves for
               bond incident to MerchSource’s motion to stay.
               MerchSource opposes the motion. DODOCASE replies.
                   This court considers four factors in evaluating a mo-
               tion to stay an injunction pending appeal: (1) whether the
               movant has made a strong showing of likelihood of suc-
               cess on the merits; (2) whether the movant will be irrepa-
               rably injured absent a stay; (3) whether issuance of the
               stay will substantially injure the other parties interested
               in the proceeding; and (4) where the public interest lies.
               See Nken v. Holder, 556 U.S. 418, 434 (2009). Without
               prejudicing the ultimate disposition of this case by a
               merits panel, the court concludes based upon the papers
               submitted that MerchSource has established the right to
               a stay of the injunction pending appeal.
                     Accordingly,
                     IT IS ORDERED THAT:
                     (1) MerchSource’s motion to stay is granted.
                     (2) DODOCASE’s motion for bond is denied.
                                                 FOR THE COURT

                                                  /s/ Peter R. Marksteiner
                                                  Peter R. Marksteiner
                                                  Clerk of Court


               s26
